Citation Nr: 1144920	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  06-28 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disability/psychiatric problems, to include insomnia and memory loss, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and A.W.




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to September 1992, to include service in Southwest Asia from August 1990 to March 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2005 rating decision in which the RO denied service connection for urticaria, claimed as skin condition, depression, to include insomnia and memory loss, stomach condition, and headaches.  In May 2006, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in July 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2006.

In February 2008, the Veteran and his friend, A. W., testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

In August 2008, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested action, the RO continued the denial of the claims (as reflected in a November 2009 supplemental SOC (SSOC)), and returned these matter to the Board for further appellate consideration.

In June 2010, the Board denied the claims for service connection for a skin disability/skin problem, and for a stomach condition/gastrointestinal symptoms, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.  The remaining claims for service connection for headaches and for psychiatric disability/psychiatric problems, to include insomnia and memory loss, and headaches, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, were again remanded to the RO, via the AMC, for additional development.  After accomplishing the requested action, the AMC granted service connection for cluster headaches, representing a full grant of that benefit sought.  The AMC continued to deny the claim for service connection for psychiatric disability/psychiatric problems, to include insomnia and memory loss, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117 (as reflected in a May 2011 SSOC), and returned that matter to the Board for further consideration. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War. 

3. The Veteran's sleep and psychiatric complaints have been attributed to post-service diagnoses of dyssomnia, posttraumatic stress disorder (PTSD) and major depression.

4. There is no persuasive evidence of any sleep or psychiatric complaints, findings, or diagnosis in service or for years thereafter, and the only medical opinion evidence on the question of whether there exists a medical relationship between any current neuropsychiatric and insomnia disability and the Veteran's service weighs against the claim. 


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability/psychiatric problems, to include insomnia and memory loss, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, are not met. 38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.317 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.
VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a February 2005 pre-rating letter, the RO provided noticed to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The May 2005 RO rating decision reflects the initial adjudication of the claim after issuance of the February 2005 letter.

A February 2008 post-rating letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Additionally, an October 2008 letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for service connection associated with service in Southwest Asia during the Gulf War.  After issuance of the February and October 2008 letters, and opportunity for the Veteran to respond, the May 2011 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfiled v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the remaining claim on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records, and the report of a September 2009 VA examination and July 2010 addendum opinion.  Also of record and considered in connection with the appeal is the transcript of the Veteran's February 2008 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no addition RO action to further development the record in connection with the remaining claim is warranted. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the remaining claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A Persian Gulf Veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d). 

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 18, 2006, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2011(for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 71 Fed. Reg. 75669 (2006). Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b). 

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3). 

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g). 

The Veteran's separation document (Department of Defense Form 214 (DD-214)) indicates that he served in Southwest Asia from August 1990 to March 1991.

Accordingly, the Board notes that for purposes of the pertinent statute and regulation, the appellant is a Persian Gulf veteran.  Moreover, as indicated below, to give the Veteran every consideration in connection with the claim for service connection the Board has (as the RO has done) considered not only 38 C.F.R.             § 1117, but other legal authority governing claims for service connection under alternative theories of entitlement.

However, considering the pertinent evidence in light of all governing legal authority, the Board finds that the claim on appeal for service connection for a psychiatric disability/psychiatric problems, to include insomnia and memory loss, must be denied.

The Veteran's service treatment records are negative for complaints, treatment or diagnosis pertaining to a psychiatric or sleep disorder.  On the Veteran's June 1992 Report of Medical History, he checked both yes and no for "frequent trouble sleeping."  He did not endorse any other psychiatric difficulties.  There were no psychiatric or sleep disability noted on June 1992 separation examination.  

Post service, VA outpatient treatment records reflect that in July 2001, the Veteran reported with symptoms of insomnia, which he claimed he had suffered since 1991.  He was seen in psychiatry in August 2002, where he reported that he had difficulty initiating and maintaining sleep.  He denied sadness, crying episodes, anxiety, alcohol, or illicit drug use.  An Axis I diagnosis of primary insomnia was assigned, with no Axis II diagnosis.  In January 2003, it was noted that the Veteran was being followed by psychiatric for treatment of chronic sleep problems, and that he was taking medication but continued to have sleep difficulties.  Insomnia was again noted in April 2003.  In March 2005, it was noted that the Veteran continued to experience insomnia, which caused distress the next day.  He reported that he had experienced difficulties maintaining sleep for years, and was not responding to different treatments.  He denied symptoms of depression, anxiety, drugs, alcohol, or tobacco use.  

Private medical records from private psychiatrist Dr. T. note symptoms of depression beginning in January 2005.  In June 2007, a history of PTSD was indicated.  PTSD and major depression were noted in July 2007.  Symptoms of anxiety, depression, poor sleep, and nightmares were indicated.

During the Veteran's February 2008 Board hearing, he testified that he experienced psychiatric difficulties and sleep problems during service, but did not seek treatment during service.  He reported that he sought treatment shortly after service, but that there were no available treatment records documenting this treatment.

On VA psychiatric examination in September 2009, the Veteran reported symptoms of depressed mood beginning after his tour in Gulf, trouble sleeping, which he indicated began "a time ago," and forgetfulness.  After eliciting the Veteran's medical history and performing a mental status examination, psychological testing, and nocturnal polysomnogram, a diagnosis of dyssomnia, not otherwise specified, was assigned.  She indicated that no other mental disorder was found.  There was no Axis II diagnosis assigned.  

Given that the examiner did not provide an opinion with respect to whether this diagnosed disability is related to service, the claims file was returned to the September 2009 VA examiner for an addendum opinion in July 2010.  After a review of the claims file, the examiner opined that the Veteran's neuropsychiatric condition was not caused by, a result of, or permanently aggravated by military service.  In so finding, she noted that there was no evidence of psychiatric complaints, psychiatric findings, or psychiatric treatment prior to military service, during military service, or within one year of discharge from military service.  She noted that the Veteran did not seek psychiatric care for military service for many years after service.  In addition, the examiner determined that the Veteran's sleep disorder is not related at all to the Veteran's service-connected conditions in terms of anatomy, pathophysiology, or etiology.  She also determined that insomnia was not related to military service, as there is no evidence regarding treatment, complaints, or diagnosis of such a condition during service.

At the outset, the Board points out that the Veteran's post-service sleeping complaints have been attributed to a diagnosis of dyssomnia.  While the VA examiner did not diagnose any other psychiatric disorder, it appears that the Veteran's private psychiatric assigned diagnoses of PTSD and major depression.  As the Veteran's complaints have been attributed to a known clinical diagnosis, an award of service connection for complaints of psychiatric problems, to include insomnia and memory loss, pursuant to the provisions of 38 U.S.C.A. § 1117, is legally precluded. 

The Board also finds that the record does not support an award of service connection on any other basis. 

While the record reflects current diagnoses, as noted above, the Veteran's service treatment records reflect no complaints, findings or diagnosis pertinent to psychiatric problems or sleep difficulties.  Difficulties sleeping are questionably noted on the Veteran's June 1992 report of medical history; however, there are no other findings to substantiate this questionable notation.

Significantly, moreover, the September 2009 and July 2010 VA examiner's opinion is the only competent opinion to address the question of whether there exists a medical nexus between current neuropsychiatric disability, insomnia, and service, and that opinion is not supportive of the claim.  Instead, the examiner found that the Veteran's current insomnia and neuropsychiatric disability was less likely than not related to service.  The Board notes points out that, in formulating her opinion, the VA examiner reviewed the claims file, including the service treatment records, indicated that she reviewed pertinent medical history, performed a psychiatric and sleep evaluations, and provided adequate rationale in support of the conclusions reached.  Under these circumstances, the Board accepts this opinion as probative of the medical nexus question.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding, inter alia, that it is the responsibility of the BVA to assess the credibility and weight to be given the evidence). Significantly, the Veteran has neither presented nor identified any contrary medical opinion-i.e., one that, in fact, supports the claim.

In addition to the medical evidence, the Board has considered the Veteran's own assertions, as well as those advanced by his representative, on his behalf.  However, none of this evidence provides a basis for allowance of the claim.

In several statements and during the Board hearing, the Veteran reported that his psychiatric and sleep impairment began while he was deployed to Southwest Asia, but that he did not seek treatment during service, and that he sought treatment immediately following service. The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470   (1994); Grottveit v. Brown, 5 Vet. App. 91, 93   (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2) ; Barr v. Nicholson, 21 Vet. App. 303   (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002). 

Here, while the Board acknowledges that while there is a questionable notation of sleep impairment, there is no other evidence that supports and onset of symptomatology during service. Moreover, there are no records to support the Veteran's assertions of continuity of symptoms up to the current diagnoses in treatment and diagnoses beginning in 2001. The Board also points out that, in rendering the probative opinion on the question of medical nexus, the September 2009 examiner clearly considered all pertinent evidence of record-to include the Veteran's assertions of continuity of psychiatric and sleep difficulties since service-and still rendered a medical opinion that is adverse to the claim.

As such, the Board finds that the Veteran's assertions as to continuity of symptoms are outweighed competent, probative evidence, to include the only medical opinion on the question of whether there exists a medical nexus between such current sleep and neuropsychiatric disability and service.

Furthermore, to whatever extent the Veteran and/or his representative's assertion are being offered to directly establish that the Veteran's psychiatric and sleep problems had their origins in or is otherwise medically related to service, the Board finds that such assertions provide no basis for allowance of the claim. As indicated above, this claim turns on the question of the medical etiology of a disability for which service connection is sought-a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran, nor his representative, is shown to be other than a layperson without appropriate medical training and expertise, none is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that service connection for psychiatric disability/psychiatric problems, to include insomnia and memory loss, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for psychiatric disability/psychiatric problems, to include insomnia and memory loss, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, is denied.


____________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


